DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 and 6-7 are objected to because of the following informalities:  
In reference to claim 1, it is suggested to (1) in line 2 amend “the weight” to “a total weight”; (2) in line 17, amend “the balance” to “a balance”; (3) in line 18, amend “the total” to “a total”; (4) in line 19, after “the” and before “weight”, insert “total”; (5) in line 19, amend “the total” to “a total” and (6) in line 20 amend “the total” to “a total”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
In reference to claims 2-4, in each of line 2 and line 19, after “the” and before “weight”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claims 6 and 7, in line 1, it is suggested to amend “the form” to “a form”, in order to ensure proper antecedent basis in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 2017/0197283) (Perez) in view of Wang et al. (US 2012/0308393) (Wang).
In reference to claims 1-4, Perez discloses a nickel-based superalloy powder having a composition of 0.05-0.2 wt. % carbon, 7-9 wt. % chromium, 8-11wt. % cobalt, 0.1-1 wt. % molybdenum, 9-11 wt. % tungsten, 3-4 wt. % tantalum, 5-6 wt. % aluminum, 0.5-1.5 wt.% titanium, less than 0.02 wt. % boron, less than 0.02 wt. % zirconium, less than 2 wt. % hafnium and the balance nickel ([0014]) (corresponding to a nickel-base superalloy; comprising the following composition in wt% based on the weight of the superalloy: Cr 8.0-8.5; Co 9.0-9.5; Mo 0.4-0.6; W 9.3-9.7; Ta 2.7-3.3; Al 4.9-5.6; Ti 0.3-0.9; Hf 0.9; C 0.03-0.05; B 0.005; Zr 0-0.005; Mn 0-0.05; S 0-0.003; the balance Ni).
	Perez does not explicitly disclose the superalloy comprises about 0.1 – about 0.6 Nb, as presently claimed. However, Perez discloses the component comprising the nickel-based superalloy powder is a composite preform employed in the repair of gas turbine parts, including turbine blades and vanes ([0014]; [0022]).
	Wang discloses a Ni-based alloy for components in gas turbine rotor blades, stator blades, and the like ([0001]). Wang teaches Nb in an amount of 0.05% to 0.5% by mass, Nb has the effect of improving solid-solution strengthening and corrosion resistivity at high temperatures ([0044]) (corresponding to Nb 0.1 – 0.5). 
	In light of the motivation of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include 0.05 to 0.5 % by mass Nb in the superalloy of Perez, in order to improve corrosion resistivity of the alloy at high temperatures, and thereby arriving at the presently claimed invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 5-8, Perez in view of Wang teaches the limitations of claim 1, as discussed above. 
Perez discloses nickel-based superalloy is in powder form ([0014]) (corresponding to a physical form; the form of a wire, rod or powder). 
Given that the nickel-based superalloy of Perez in view of Wang is substantially identical to the present claimed nickel-based superalloy in composition, it is clear that the nickel-based superalloy of Perez in view of Wang would intrinsically be suitable for use in an additive manufacturing process.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 13, Perez in view of Wang discloses the limitations of claim 1, as discussed above. 
Perez discloses the nickel-based superalloy powder is for composite preforms, the composite preform is employed in the repair of gas turbine parts ([0014]; [0022]) (corresponding to a metal article, component or structure comprising the nickel-base superalloy of claim 1).
In reference to claims 14 and 15, Perez in view of Wang discloses the limitations of claim 1, as discussed above. 
Perez discloses the nickel-based superalloy powder is for composite preforms, the composite preform is employed in the repair of gas turbine parts, including turbine blades and vanes ([0014]; [0022]) (corresponding to an article, component or structure; turbine blades, other turbine components).
	Wang discloses Ni-based superalloys are suitable for uses in jet engines (aviation gas turbines) ([0030]) (corresponding to for use in the aerospace industry).
	In light of the disclosure of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use the nickel-based superalloy of Perez in view of Wang as a gas turbine part in a jet engine, in order to provide a lightweight jet engine part (Wang, [0030]), and thereby arriving at the presently claimed invention. 
Alternatively, the recitation in claims that the article, component or structure is “for use in the aerospace industry” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Perez in view of Wang disclose the superalloy as presently claimed, it is clear that the superalloy of Perez in view of Wang would be capable of performing the intended use, i.e. for use in the aerospace industry, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Konter et al. (US 6,419,763) (Konter) in view of Tamaki et al. (US 2004/0221925) (Tamaki).
In reference to claims 1-4 and 13-15, Konter discloses a nickel-base superalloy for blades for gas turbines (col. 1, lines 5-8) (corresponding to a nickel-based superalloy; a metal article, component or structure comprising the nickel-based superalloy). Konter teaches the nickel-base superalloy comprising (measured in % by weight): 3.0-13.0% Cr; 5.0-15.0% Co; 0-3.0% Mo; 3.5-9.5% W; 3.2-6.0% Al; 0-3.0% Ti; 2.0-10.0% Ta; 0-6.0% Re; 0.002-0.08% C; 0-0.04% B; 0-1.4% Hf; 0-0.005% Zr; and 10-60 ppm N; with the remainder of the superalloy including nickel plus impurities (col. 2, lines 53-29) (corresponding to a nickel-based superalloy; comprising the following composition in wt% based on the weight of the superalloy: Cr 8.0-8.5; Co 9.0-9.5; Mo 0.4-0.6; W 9.3-9.7; Ta 2.7-3.3; Al 4.9-5.6; Ti 0.3-0.9; Hf 0.9; C 0.03-0.05; B 0.005; Zr 0-0.005; Mn 0-0.05; S 0-0.003; the balance Ni and incidental elements and unavoidable impurities).
	Konter does not explicitly disclose the superalloy comprises about 0.1 – about 0.6 Nb, as presently claimed. However, Konter discloses the nickel-based superalloy is used for turbine blades of gas turbines (col. 5, lines 46-49).
	Tamaki discloses a Ni-based superalloy used in gas turbines for airplane engines ([0006]) (corresponding to an article, component or structure for use in the aerospace industry). The Ni-based superalloy includes Nb, the Nb has the effect of preventing formulation of composite oxides of Cr and Al, thereby improving hot corrosion resistance of the superalloy ([0038]). Accordingly, Nb is an element effective in improving the hot corrosion resistance without reducing the strength at high temperature, wherein the Nb content is not more than at least 0.1 percent by weight and less than 4 percent by weight ([0038]) (corresponding to Nb 0.1-0.6).
	In light of the motivation of Tamaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention include 0.1 to 4 percent by weight Nb in the nickel-based superalloy of Konter, in order to provide improved hot corrosion resistance of the superalloy and to use the turbine blade in a gas turbine for an airplane engine (corresponding to turbine blades, other turbine components, and combustor components for use in the aerospace industry).
Konter in view of Tamaki teaches the superalloy comprises each of the alloying elements Al, Ta, Ti and Nb in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of Al, Ta and Ti, as well as the sum of Nb and Ti can be calculated such that the resulting value would overlap the presently claimed ranges of not exceeding 9.0 wt% for Al+Ta+Ti and not exceeding 2.4 at% for Nb+Ti.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, the recitation in claims 14 and 15 that the article, component or structure is “for use in the aerospace industry” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Konter in view of Tamaki disclose the superalloy as presently claimed, it is clear that the superalloy of Konter in view of Tamaki would be capable of performing the intended use, i.e. for use in the aerospace industry, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
In reference to claims 5 and 8, Konter in view of Tamaki discloses the limitations of claim 1, as discussed above. 
Given that the nickel-based superalloy of Konter in view of Tamaki is substantially identical to the present claimed nickel-based superalloy in composition, it is clear that the nickel-based superalloy of Konter in view of Tamaki would intrinsically be suitable for use in an additive manufacturing process.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 6 and 7, Konter in view of Tamaki discloses the limitations of claim 1, as discussed above. 
Konter in view of Tamaki discloses forming a component from the nickel-based superalloy (col. 1, lines 5-7) (corresponding to the form of a wire, rod or powder). 
Given that the nickel-based superalloy of Konter in view of Tamaki is substantially identical to the present claimed nickel-based superalloy in composition, it is clear that the nickel-based superalloy of Konter in view of Tamaki would intrinsically be suitable for use in a direct energy deposition (DED) additive manufacturing process.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Response to Arguments
In response to amended claims 1 and 8, the previous Claim Objections of record are withdrawn. However, the amendments necessitate a new set of Claim Objections, as discussed above.
In response to amended claims 1-4, which now includes “wt% based on the weight of the superalloy” and “at% based on the total number of atoms in the superalloy”, the previous 35 U.S.C. 112(b) rejections of record are withdrawn.

In response to amended claim 1, which now requires the nickel-based superalloy include about 0.9 Hf and about 0.005 B, it is noted that Tamaki and Dial et al. (US 2018/0002785) (Dial), alone or in combination, no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Tamaki and Dial in view of Tamaki are withdrawn.
Applicant’s arguments with respect to claims 1-8 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784